              Case 3:20-cv-01357-JSC Document 40 Filed 12/22/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                    Case No. 20-CV-01357-JSC

14           Plaintiffs,                                STIPULATION TO EXTEND FACT
                                                        DISCOVERY CUTOFF DATE
15           vs.

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23          WHEREAS Plaintiff DACARI SPIERS (“Plaintiff”) and Defendant CITY AND COUNTY OF

24   SAN FRANCISCO (“Defendant”), through their respective counsel have met and conferred;

25          WHEREAS, the parties need additional time to complete discovery, including production of

26   records pertaining to twenty-four (24) San Francisco Police Department Officers, production of a

27   District Attorney’s Office file, production of San Francisco Municipal Transit Authority video,

28   conducting depositions, and resolving discovery related disputes;
      STIPULATION TO EXTEND FACT DISCOVERY               1                          n:\lit\li2020\200798\01501880.docx
      CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 40 Filed 12/22/20 Page 2 of 3




 1          WHEREAS, on December 14, 2020, the District Attorney’s Office filed criminal charges

 2   against San Francisco Department Police Officer Terrance Stangel;

 3          WHEREAS, on December 17, 2020, Defendant filed a motion to vacate the trial date and stay

 4   the civil proceeding;

 5          WHEREAS, the Court’s Pretrial Scheduling Order (ECF No. 19) sets January 11, 2021 as the

 6   fact discovery cutoff date;

 7          WHEREAS. the hearing on the motion to vacate trial date and stay the civil proceeding is set

 8   for January 21, 2021, past the January 11, 2021 fact discovery cutoff date;

 9          WHEREAS, the parties met and conferred regarding the above and agree that a one-and-a-half-

10   month continuance of the fact discovery cutoff date is necessary to allow the parties to continue

11   discovery, brief the issues and allow the Court to hear the motion to vacate trial date and stay the civil

12   proceeding, and issue a ruling on the motion before the close of fact discovery;

13          THEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST, by and through their

14   attorneys of record, that the fact discovery cutoff date be continued from January 11, 2021 to February

15   22, 2021, and that all other dates in the Pretrial Scheduling Order (ECF No. 19) remain the same

16   pending the Court’s decision on Defendant’s motion to vacate the trial date and stay the civil

17   proceeding.

18          Stipulated by Defendant CITY AND COUNTY OF SAN FRANCISCO.
19

20   Dated: December 18, 2020
21                                                 DENNIS J. HERRERA
                                                   City Attorney
22                                                 MEREDITH B. OSBORN
                                                   Chief Trial Deputy
23                                                 RAYMOND R. ROLLAN
                                                   Deputy City Attorney
24

25                                             By: /s/ Raymond R. Rollan
                                                  RAYMOND R. ROLLAN
26
                                                   Attorneys for Defendant
27                                                 CITY AND COUNTY OF SAN FRANCISCO
28
      STIPULATION TO EXTEND FACT DISCOVERY                 2                            n:\lit\li2020\200798\01501880.docx
      CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 40 Filed 12/22/20 Page 3 of 3




 1         Stipulated by Plaintiff DACARI SPIERS.

 2   Dated: December 18, 2020
 3                                           J. Davis Law Firm, PLLC
 4
                                         By: /s/ Jamir Davis
 5                                          JAMIR DAVIS
 6                                           Attorneys for Plaintiff
                                             DACARI SPIERS
 7

 8
     Dated: December 18, 2020
 9

10                                           SEVILLE BRIGGS, LLP

11
                                         By: /s/ Curtis L. Briggs
12                                          MICHAEL R. SEVILLE
                                            CURTIS L. BRIGGS
13
                                             Attorneys for Plaintiff
14                                           DACARI SPIERS

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND FACT DISCOVERY           3                  n:\lit\li2020\200798\01501880.docx
     CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
